PER CURIAM.
Two deputy sheriffs, bolstered with a search warrant, entered the small house of a state witness, a negro bolita seller, on a night early in the month of December, 1956, and there found a bolita lottery operation, seized the paraphernalia and money, and made arrests. The scene as depicted by the state’s witnesses without question abundantly established a bolita operation in violation of the lottery laws of Florida.
Appellant Furbee was charged through an information under four counts with one McLendon, who was also arrested at the time: count one, with assisting, aiding in setting up, promoting or conducting a lottery known as bolita; count two, with setting up, promoting or conducting a lottery known as bolita; count three, with disposing of money by lottery; and count four, with being interested in and connected with a lottery. He was found guilty under all the counts.
■Nothing would be gained by reciting the positions relied upon for reversal because they represent nothing out of the ordinary, and from the record these positions point to nothing prejudicial in the trial of the appellant, Furbee. Not any of the grounds asserted a lack of evidence to sustain the jury’s verdict, and to the contrary, the evidence is more than ample.
The judgment is affirmed.
KANNER, C. J., ALLEN, J., and SPO-TO, I. C, Associate Judge, concur.